DETAILED ACTION
Applicant’s amendment and arguments filed October 5, 2022 is acknowledged.
Claims 1, 4-6, 9, 10, 12, 16, 17, 19-23, 25, 27, 28, and 30 have been amended.
Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-13, 15-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0373554 A1) in view of Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2015/0289287 A1).
Regarding claims 1 and 25, Wang teaches a method and apparatus for wireless communications at a user equipment (UE; figure 1), comprising: a memory (110, figure 1); and one or more processors (105, figure 1) coupled to the memory, the one or more processors configured to: transmit a scheduling request (scheduling request, SR) that includes information associated with an artificial intelligence module (learning application, 135, figure 1) of the user equipment ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information associated with a learning application of the UE); and receive an uplink grant (uplink grant) for a resource allocation that is based at least in part on the artificial intelligence module ([0002]; [0025]; [0029]; teaches receiving an uplink grant based in part on the learning application of the UE; [0091]).
However, Wang may not expressly disclose artificial intelligence information corresponding to an artificial intelligence module; and receive an uplink grant for a resource allocation that is based at least in part on the artificial intelligence information (although Wang does suggest information is included in the SR related to the learning application of the UE).
Nonetheless, in the same field of endeavor, Larsson teaches and suggests a scheduling request (scheduling request, SR) that includes artificial intelligence information (flag/time stamp; [0070]; [0071]) corresponding to an artificial intelligence module (trained machine learning model; predicting unit, 500c, figure 5; [0058]); and receive an uplink grant (grant) for a resource allocation that is based at least in part on the artificial intelligence information ([0007]; “…the UE sends a scheduling request (SR) informing the base station…followed by the base station responding with a grant, which grant includes information on what time/frequency resources the UE shall use…”; [0067]; [0070]; [0071]; teaches the UE transmitting a scheduling request that includes information related to the machine learning model in order to receive an uplink grant from the base station based in part on the included information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information related to the machine learning model in order to receive an uplink grant from the base station based in part on the included information as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang for the purpose of optimizing the use of radio resources, as suggested by Larsson.

Regarding claims 2 and 15, Wang, as modified by Larsson, further teaches wherein the artificial intelligence module is one of a plurality of artificial intelligence modules associated with the user equipment, and wherein the artificial intelligence module is selected by the user equipment ([0002]; [0025]; [0029]; teaches the UE comprises a plurality of learning applications).

Regarding claims 4, 19, 27, and 30, Wang discloses the claimed invention, but may not expressly disclose wherein a size of the resource allocation or a configuration of the resource allocation is based at least in part on the artificial intelligence information.
Nonetheless, in the same field of endeavor, Larsson further teaches and suggests wherein a size of the resource allocation or a configuration of the resource allocation is based at least in part on the artificial intelligence information ([0005]; “…A grant is transmitted on the Physical Downlink Control Channel (PDCCH) and the UE responds with a transmission using the resources specified in the grant and with the size specified in the grant…”; [0030]; teaches a size of the resource allocation based on the information in the scheduling request).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a size of the resource allocation based on the information in the scheduling request as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang, as modified by Larsson, for the purpose of optimizing the use of radio resources, as suggested by Larsson.

Regarding claims 5 and 20, Wang discloses the claimed invention, but may not expressly disclose wherein a phase of a transmission of the scheduling request indicates the artificial intelligence information.
Nonetheless, in the same field of endeavor, Larsson further teaches and suggests wherein a phase of a transmission of the scheduling request indicates the artificial intelligence information ([0067]; [0071]; teaches a SR transmission time including a time stamp related to the machine learning model included in the scheduling request).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a SR transmission time including a time stamp related to the machine learning model included in the scheduling request as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang, as modified by Larsson, for the purpose of indicating information within a scheduling request.

Regarding claims 6 and 21, Wang discloses the claimed invention, but may not expressly disclose wherein the artificial intelligence information comprises one or more bits of the scheduling request.
Nonetheless, in the same field of endeavor, Larsson further teaches and suggests wherein the artificial intelligence information comprises one or more bits of the scheduling request ([0087]; teaches the scheduling request comprises information related to the machine learning model in a set bit).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the scheduling request comprises information related to the machine learning model in a set bit as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang, as modified by Larsson, for the purpose of indicating information within a scheduling request.

Regarding claim 7, Wang, as modified by Larsson, further teaches wherein the resource allocation is based at least in part on which scheduling request resource is used to transmit the scheduling request ([0002]; [0025]; [0038]; teaches transmitting a scheduling request (SR) using resources to transmit the SR during a subframe).

Regarding claims 8 and 24, Wang, as modified by Larsson, further teaches wherein the scheduling request indicates the artificial intelligence module (learning application, 135, figure 1) based at least in part on a scheduling request resource used to transmit the scheduling request ([0002]; [0025]; [0029]; teaches transmitting a scheduling request (SR) indicating information regarding the learning applications of the UE).

Regarding claims 9 and 16, Wang discloses the claimed invention, but may not expressly disclose wherein the artificial intelligence information indicates at least one of one or more weights or one or more parameters for the artificial intelligence module.
Nonetheless, in the same field of endeavor, Larsson further teaches and suggests wherein the artificial intelligence information indicates at least one of one or more weights or one or more parameters for the artificial intelligence module (priority weights) ([0049]; teaches information related to the machine learning model includes priority weight information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information related to the machine learning model includes priority weight information as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang, as modified by Larsson, for the purpose of indicating information within a scheduling request.

Regarding claims 10 and 17, Wang, as modified by Larsson, further teaches wherein the one or more processors are configured to: perform an artificial intelligence operation based at least in part on the artificial intelligence module; and provide second information determined using the artificial intelligence module on the resource allocation ([0002]; [0025]; [0029]; teaches the UE comprises a plurality of learning applications and performing the application operations using the allocated resources).

Regarding claims 11 and 18, Wang, as modified by Larsson, further teaches wherein the artificial intelligence module is a preferred artificial intelligence module selected by the user equipment ([0002]; [0025]; [0029]; teaches the UE comprises a plurality of learning applications).

Regarding claims 12 and 28, Wang teaches a method and apparatus for wireless communications at a base station (eNB; [0005]), comprising: a memory (inherent component of an eNB); and one or more processors (inherent component of an eNB) coupled to the memory, the one or more processors configured to: receive a scheduling request (scheduling request, SR) that includes information associated with an artificial intelligence module (learning application, 135, figure 1) of a user equipment (UE; figure 1) ([0002]; [0025]; [0029]; teaches the eNB receiving a scheduling request (SR) indicating information associated with a learning application of the UE); and transmit, to the user equipment, an uplink grant (uplink grant) for a resource allocation that is based at least in part on the artificial intelligence module ([0002]; [0025]; [0029]; teaches transmitting an uplink grant based in part on the learning application of the UE; [0091]).
However, Wang may not expressly disclose a scheduling request that includes artificial intelligence information corresponding to an artificial intelligence module; and transmitting an uplink grant for a resource allocation that is based at least in part on the artificial intelligence information (although Wang does suggest information is included in the SR related to the learning application of the UE).
Nonetheless, in the same field of endeavor, Larsson teaches and suggests a scheduling request (scheduling request, SR) that includes artificial intelligence information (flag/time stamp; [0070]; [0071]) corresponding to an artificial intelligence module (trained machine learning model; predicting unit, 500c, figure 5; [0058]); and transmitting an uplink grant (grant) for a resource allocation that is based at least in part on the artificial intelligence information ([0007]; “…the UE sends a scheduling request (SR) informing the base station…followed by the base station responding with a grant, which grant includes information on what time/frequency resources the UE shall use…”; [0067]; [0070]; [0071]; teaches the UE transmitting a scheduling request that includes information related to the machine learning model in order to receive an uplink grant from the base station based in part on the included information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate information related to the machine learning model in order to receive an uplink grant from the base station based in part on the included information as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang for the purpose of optimizing the use of radio resources, as suggested by Larsson.

Regarding claim 13 and 29, Wang, as modified by Larsson, further teaches determining a selected artificial intelligence module based at least in part on the artificial intelligence module indicated by the scheduling request ([0002]; [0025]; [0029]; teaches the UE comprises a plurality of learning applications); and performing an operation based at least in part on the selected artificial intelligence module ([0002]; [0025]; [0029]; teaches the UE comprises a plurality of learning applications and performing the application operations using the allocated resources).

Regarding claim 22, Wang discloses the claimed invention, but may not expressly disclose the artificial intelligence information corresponding to the artificial intelligence module to another UE.
Nonetheless, in the same field of endeavor, Larsson further teaches and suggests the artificial intelligence information corresponding to the artificial intelligence module to another UE (one of another UE; 108/106, figure 1) (figure 1; [0003]; [0071]; teaches communicating information with another UE of the network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate communicating information with another UE of the network as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang, as modified by Larsson, for the purpose indicating information within a scheduling request.

Regarding claim 23, Wang discloses the claimed invention, but may not expressly disclose wherein a size of a downlink resource allocation used to provide the artificial intelligence information corresponding to the artificial intelligence module to the other UE is based at least in part on the artificial intelligence information.
Nonetheless, in the same field of endeavor, Larsson further teaches and suggests wherein a size of a downlink resource allocation used to provide the artificial intelligence information corresponding to the artificial intelligence module to the other UE is based at least in part on the artificial intelligence information ([0005]; “…A grant is transmitted on the Physical Downlink Control Channel (PDCCH) and the UE responds with a transmission using the resources specified in the grant and with the size specified in the grant…”; [0030]; teaches a size of the resource allocation based on the information in the scheduling request).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a size of the resource allocation based on the information in the scheduling request as taught by Larsson with the method and apparatus for transmitting a scheduling request and receiving an uplink grant as disclosed by Wang, as modified by Larsson, for the purpose of optimizing the use of radio resources, as suggested by Larsson.

Claims 3, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang) (U.S. Patent Application Publication # 2019/0373554 A1) in view of Larsson et al. (hereinafter Larsson) (U.S. Patent Application Publication # 2015/0289287 A1), and further in view of Zhao et al. (hereinafter Zhao) (U.S. Patent Application Publication # 2022/0046698 A1).
Regarding claims 3 and 26, Wang, as modified by Larsson, discloses the claimed invention, but may not expressly disclose wherein the artificial intelligence module comprises a channel state information feedback encoding operation.
Nonetheless, in the same field of endeavor, Zhao teaches and suggests wherein the artificial intelligence module comprises a channel state information feedback encoding operation ([0195]; [0200]; teaches including CSI feedback information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSI feedback information as taught by Zhao with the method and apparatus as disclosed by Wang, as modified by Larsson, for the purpose of indicating whether the receiving terminal needs to send channel state information to the transmitting terminal, as suggested by Zhao.

	
Regarding claim 14, Wang, as modified by Larsson, discloses the claimed invention, but may not expressly disclose wherein the artificial intelligence module indicated by the scheduling request comprises a channel state information feedback encoding operation and the selected artificial intelligence module comprises a channel state information feedback decoding operation.
Nonetheless, in the same field of endeavor, Zhao teaches and suggests wherein the artificial intelligence module indicated by the scheduling request comprises a channel state information feedback encoding operation and the selected artificial intelligence module comprises a channel state information feedback decoding operation ([0195]; [0200]; teaches including CSI feedback information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CSI feedback information as taught by Zhao with the method and apparatus as disclosed by Wang, as modified by Larsson, for the purpose of indicating whether the receiving terminal needs to send channel state information to the transmitting terminal, as suggested by Zhao.

Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 29, 2022


/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477